Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 drawn to Device 1, classified in H01L 51/508
II. Claim 18 drawn to Device 2, classified in H01L 51/504
III. Claim 19 drawn to Device 3 classified in H01L 51/5044
IV. Claim 20 drawn to Device 4 classified in H01L 51/50
The inventions are independent or distinct, each from the other because:
Inventions I through IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the Inventions I-IV have different designs with respect to material requirements and/or layering sequences and/or electronic properties. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Searching different material requirements and/or layering sequence represent a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
The election of species must only correspond to the elected invention.

Election of Species for Invention I only.
This application contains claims directed to the following patentably distinct species:
Subspecies A), and the dopant is a delayed fluorescent dopant (Subspecies B); wherein the first emitting part further includes a hole auxiliary layer between the first electrode and the first emitting material layer, and
wherein the first emitting part further includes an electron blocking layer between the
hole auxiliary layer and the first emitting material layer, the electron blocking layer
includes an electron blocking material (Subspecies C).

Applicant is required to elect a single compound for Subspecies A supported by the specification.
Subspecies B supported by the specification.
Applicant is required to elect a single compound for Subspecies C supported by the specification.

For elected Subspecies A, applicant is also required to define each variable contained in the elected compound. The election should represent a SINGLE representative of completely defined Subspecies A with a SINGLE representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to provide a single completely defined material will be treated as non-compliant.

For elected Subspecies B, applicant is also required to define each variable contained in the elected compound. The election should represent a SINGLE representative of completely defined Subspecies B with a SINGLE representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to provide a single completely defined material will be treated as non-compliant.

For elected Subspecies C, applicant is also required to define each variable contained in the elected compound. The election should represent a SINGLE representative of completely defined Subspecies C with a SINGLE representative for EACH variable, EACH substituent and EACH coefficient present in the elected material. Failure to provide a single completely defined material will be treated as non-compliant.


The subspecies are independent or distinct because the options encompass multiple organic families which constitute distinct structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the subspecies encompasses multiple organic families which constitute distinct structures which would be difficult to achieve a reasonable search parameter query.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY D CLARK/Primary Examiner, Art Unit 1786